Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Palin on 25 February 2021.
The claims have been amended as follows:
25.	(Currently Amended)	A filtration arrangement for a filtration device having a container, the filtration arrangement comprising:
a plurality of hollow shafts rotatably mounted in a machine frame; and
a plurality of membrane filter disks disposed on the plurality of hollow shafts, wherein the plurality membrane filter disks are disposed axially spaced apart on each of the plurality of hollow shafts; and
deformable spacer sleeves, which axially mutually space apart the plurality of membrane filter disks on the plurality of hollow shafts, are disposed between part of or all of a neighboring membrane filter disks,
wherein the plurality of hollow shafts are coupled to at least one drive device;
wherein the plurality of hollow shafts are configured to discharge permeate from the container,

wherein the plurality of hollow shafts are non-circular,
wherein an external cross-section of each of the plurality of hollow shafts defines a regular polygon, and
wherein the deformable spacer sleeves are pretensioned such that the deformable spacer sleeves deform such that an internal circumference of the deformable spacer sleeves, in a region of corners or of a largest external diameter of a respective one of the plurality of hollow shafts, are pushed onto an external circumference of the plurality of hollow shafts such that the axially spaced apart plurality of membrane filter disks are tightly clamped in a rotationally secured manner on the plurality of hollow shafts.

32.	(Currently Amended)	The filtration device of claim 31, wherein each of the longitudinal ducts extends across an entire length of each of the plurality of the hollow shafts and portions of which are disposable within the container and other portions of which are disposable outside the container. 
34.	(Currently Amended)	The filtration device of claim 33, further comprising:
one covering installation on the first end of the plurality of hollow shafts, wherein the covering installation closes the at least one axially running axial duct at the first end of the respective ones of the plurality of hollow shafts.

a container; and 
a filtration arrangement, which comprises
a plurality of hollow shafts rotatably mounted in a machine frame; and
a plurality of membrane filter disks disposed on the plurality of hollow shafts, wherein the plurality membrane filter disks are disposed axially spaced apart on each of the plurality of hollow shafts; and
deformable spacer sleeves, which axially mutually space apart the plurality of membrane filter disks on the plurality of hollow shafts, are disposed between part of or all of neighboring membrane filter disks,
wherein the plurality of hollow shafts are coupled to at least one drive device;
wherein the plurality of hollow shafts are configured to discharge permeate from the container,
wherein an end of each of the plurality of hollow shafts on which the plurality of membrane filter disks are disposed is arranged in the container such that opposite ends of the hollow shafts project externally from the container,
wherein the plurality of hollow shafts are non-circular,
wherein an external cross-section of each of the plurality of hollow shafts defines a regular polygon, and
wherein the deformable spacer sleeves are pretensioned such that the deformable spacer sleeves deform such that an internal circumference of the deformable spacer sleeves, in a region of corners or of a largest external diameter of a respective one of the plurality of hollow shafts, are pushed onto an external 
Claims 26-31, 33, 36, 37 and 39-47 are un-amended from their status as of the 01/22/2021 Amendment.
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 25 and 48 are now deemed to distinguish over the closest prior art, deemed to be the previously applied prior art concerning Hamatschek in view of Graham, Zegg and Blasé, in view of the limitation of claims 25 and 48, as amended by examiners amendment, concerning “…wherein an external cross-section of each of the plurality of hollow shafts defines a regular polygon, and
wherein the deformable spacer sleeves are pretensioned such that the deformable spacer sleeves deform such that an internal circumference of the deformable spacer sleeves, in a region of corners or of a largest external diameter of a respective one of the plurality of hollow shafts, are pushed onto an external circumference of the plurality of hollow shafts such that the axially spaced apart plurality of membrane filter disks are tightly clamped in a rotationally secured manner on the plurality of hollow shafts.
Such limitation distinguishes over Blasé (Blasé et al patent 7,029,584) in particular, which in the embodiment of figure 6 and as described throughout Blasé at column 1, line 51-column 2, line 20 and column 5, lines 1-33, teaches a substantially round shaft having at least one region of inwardly directed angles, thus defining an irregular polygon, with spacer or sleeve deformed to contact the shaft external 
wherein the deformable spacer sleeves are pretensioned such that the deformable spacer sleeves deform such that an internal circumference of the deformable spacer sleeves, in a region of corners or of a largest external diameter of a respective one of the plurality of hollow shafts, are pushed onto an external circumference of the plurality of hollow shaft, which would necessarily provide for a more secure, reliable, stress-resistant installation of spacer sleeves and membrane filter disks, as well as allow a more even distribution of flow of permeate from the membrane filter disks into the shafts and thus flow of liquid being filtered, than as provided in the prior art. 
The amendments to claims 25 and 48 regarding the external cross-section of the hollow shafts defining a regular polygon, are supported by figure 1c and by the instant Specification at paragraphs [0014, 0015, 0040, 0042 and 0043]. 
The other claim amendments were all made for the purpose of mitigating problems per 35 U.S.C. 112 (b) regarding clarify of singularity vs. plurality of arrangement or device components and grammatical clarity.
The terminal disclaimer filed on 03 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 15/771,184 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from 

	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/25/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778